Citation Nr: 0023930	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The veteran 
brought a timely appeal to the United States Court of Appeals 
for Veterans Claims (the Court) from a June 13, 1997 decision 
of the Board that declined to reopen the claim of entitlement 
to service connection for a brain tumor.  The Court vacated 
the June 13, 1997 Board decision and remanded the case for 
another decision taking into consideration matters raised in 
the Court's order.  

The Board in October 1998 remanded this case to the RO after 
deciding that the veteran had submitted new and material 
evidence to reopen the claim.  The RO completed the requested 
development and returned the case to the Board.  The Board in 
a May 2000 decision on another matter advised the appellant 
that a decision on this claim was being deferred pending 
referral to the Armed Forces Institute of Pathology (AFIP).  
The Board in June 2000 referred the case to the AFIP and in 
July 2000 provided the veteran's attorney with a copy of the 
AFIP opinion.  The attorney in August 2000 provided 
additional argument to the Board. 

The Board in May 2000 noted that the veteran previously 
raised the issue of clear and unmistakable error (CUE) in 
prior Board decisions of record under legislation since 
codified at 38 U.S.C.A. §§ 5109A and 7111.  The Board pointed 
out that the appellant and his representative were not 
notified of the final CUE regulations and advised of the 
applicable procedures and time period to provide a response 
before the Board proceeded with the adjudication of the CUE 
claim.  Further, the Board mentioned there was an 
inextricably intertwined issue of whether CUE existed in the 
October 1991 RO rating decision denying service connection 
for brain tumor.  


Because the notice requirement and opportunity for argument 
under the newly issued regulations were not followed, further 
consideration of the CUE issue was deferred. The appellant 
was advised that it would be addressed in a separate Board 
decision at a later date.  However, it appears the appellant 
was not advised of the new regulations.  Nor has there been 
argument on the CUE matter in correspondence from the 
veteran's attorney since the May 2000 Board decision.  
Therefore, the status of the CUE matter has not been changed 
and the Board is unable to issue a decision at this time.


FINDING OF FACT

It is likely that the veteran's brain tumor had its inception 
during active military service.


CONCLUSION OF LAW

A brain tumor was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's service medical records and the initial VA 
medical examination late in 1976 are unremarkable regarding a 
brain tumor.  The veteran in 1979 initially asserted that his 
brain tumor possibly originated in service, based upon his 
boxing experience in service.  

The record shows that the RO in 1976 granted service 
connection for bilateral pes cavus after review of the 
veteran's service medical records and the initial VA 
examination.  The service medical records show that in August 
1972 he complained of a pulled tendon in the right foot and 
an abnormal sensitivity to footgear was noted.  In mid 1973, 
he complained of being unable to move the right arm after 
receiving an injection.  The impression was shot reaction.  
In mid 1974 he received a temporary profile for tendonitis.  
Tendonitis was the medical assessment for his right foot pain 
complaints at the time.  In late 1974 he complained of rib 
pain after being struck with a gloved fist while boxing.  The 
initial VA examination is notable for the diagnosis of pes 
cavus and the examiner's report of no evidence of tendonitis.

In the summary of VA hospitalization that coincided with the 
1979 claim, it was reported that the symptoms, as then 
described by the veteran, began three months previously, 
which his personal physician felt were a possible side effect 
of medication.  He was referred to VA after an 
ophthalmologist diagnosed papilledema.  Skull films were read 
as showing a demineralized stella and a large amorphous 
calcification in the midline that extended to the left side.  

A computerized axial tomographic (CAT) scan was read as 
showing a large, partially calcified mass in the region of 
the third ventricle and the thalamus, more on the left side 
that was surrounded by a low density area.  It as reported in 
the record that numerous pathologists reviewed the biopsy 
material from the tumor mass and finally concluded that it 
was a fibrillary astrocytoma.  It was reported in the summary 
of his readmission in late 1979 that earlier review of the 
biopsy material was controversial but that the final 
conclusion was fibrillary astrocytoma.

The veteran, writing in 1981 about the initial evaluation of 
his brain tumor, recalled that the several specialists could 
not exactly identify the type of tumor and that astrocytoma 
"according to the manual" could have "only developed 
within the past 2 years".

In a neurological consultation early in 1982, PW, MD, 
reported the veteran recalled dysfunction of the right side 
of the body in 1973 when he marched, left sided 
(frontotemporal region) and intermittently rather severe 
headache that began approximately in 1975, and difficulty 
with handwriting late in 1978.  Dr. PW stated that it was 
difficult to say without more information when the lesion 
began.  The physician stated that the rate of growth was 
variable and that it was possible the veteran's early 
symptoms were related to tumor many years before, depending 
on the location and whether the rate of growth varied.

In May 1982, Dr. PW wrote that the serial CT scans were 
reviewed and that the veteran had a significantly advanced 
lesion with tremendous edema when he was initially seen.  Dr. 
PW opined that given the recent very slow progression, size 
and calcification of the tumor it would be assumed that it 
had been present for several years prior to its initial 
presentation.  Dr. PW said, in essence, that the veteran 
presented with symptoms that were consistent with a tumor 
that was present before he left military service. 

Dr. PW, in May 1983, supplemented his previous report by 
noting the symptom history of right extremity dysfunction and 
headache that the veteran had recalled and implied that there 
was the possibility of an explanation other than pes cavus 
for some of his complaints.  Dr. PW opined that it was 
extremely possible that the tumor could have been present in 
a smaller form but enough to cause subtle dysfunction as long 
as six years prior to the clear manifestations.  Dr. PW 
suggested that a careful neurologic investigation at the time 
the veteran originally had symptoms might have found signs to 
suggest the abnormality was more than just a local foot 
condition.  

In December 1983, WR, MD, reported the veteran's history of 
right sided complaints in service and noted that at the time 
there was no examination with regard to his neurologic 
status.  Dr. WR stated that the veteran had a known slow 
growing brain tumor that had changed very little between the 
its initial diagnosis and the present time.  

Dr. WR opined that it was likely that this tumor began during 
military service and manifested itself primarily in the right 
upper and lower extremity motor dysfunction.  Dr. WR said 
there was no way at present to document the opinion, but in 
view of the fact that the tumor was known to be slow growing, 
and produced its symptoms in subtle ways, serious 
consideration had to be given to the likelihood that it was 
present during the time in military service.  

In March 1984 a VA physician agreed that such a slow growing 
tumor that grossly manifested itself in 1979 was likely in 
its early stages of development during the veteran's period 
of military service.  The VA physician noted that the 
evaluations of two consulting neurologists had been reviewed.  

A VA podiatry examiner in 1991 reported the veteran's history 
of a slapping right foot that was brought to his attention by 
other servicemen, and his right extremity weakness.  The 
assessment was that by the veteran's history, physical 
findings associated with astrocytoma recurring prior to his 
release from military service could not be ruled out. 

In 1993, DF, MD, a consulting neurologist, opined that there 
was a high medical probability that the veteran's tumor was 
likely present during or before 1975 given the pathologic 
diagnosis, the symptoms he described and the very slow 
progression of the disease subsequently, although this could 
have been influenced by radiation therapy.  Dr. DF said that 
the veteran unquestionably had a very slow growing 
astrocytoma in his brain for at least two decades and that he 
agreed with Dr. PW and Dr. WR in this regard.  

The veteran's hearing testimony in 1994 was an elaboration 
upon the recollections of his pertinent symptoms during and 
since service previously recalled in the record.

Pursuant to the Board remand in 1998, the RO obtained 
microscopic sections (biopsy material) from 1979, which the 
Board forwarded to the AFIP.  

The AFIP report shows that the Department of Neuropathology 
staff reviewed the microscopic material.  AFIP found that the 
amount of material presented on the slides for review was 
insufficient to further classify the changes identified.  The 
AFIP reported that it was not possible to accurately 
determine how long the changes had been present. 

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 
percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular 
significance when first observed, but in the light of 
subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. 
§ 3.307(c).


Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether evidence of a 
well-grounded claim has been presented; that is, a claim that 
is plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).





Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the Department, is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the Department.  38 U.S.C.A. §  7109(a).

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate official of the institution will select the 
individual expert, or experts, to give an opinion.

For purposes of this section, the term "the Board'' includes 
the Chairman, the Vice Chairman, any Deputy Vice Chairman, 
and any Member of the Board before whom a case is pending.  

Armed Forces Institute of Pathology opinions. The Board may 
refer pathologic material to the Armed Forces Institute of 
Pathology and request an opinion based on that material.  
38 C.F.R. § 20.901.  


Analysis

The Board in October 1998 reopened the claim under the 
current standard for such claims established in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard now also 
requires that the Board's analysis must continue to determine 
whether the claim is well grounded based on a review of all 
the evidence of record.  If the claim is well grounded, VA 
must proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  The burden placed upon a claimant 
to establish a well grounded claim is a uniquely low one.  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  The Board 
in October 1998 did not explicitly address the question of a 
well grounded claim since the Elkins test was not as yet a 
matter of law.  

The record establishes that a brain tumor exists.  The 
question is whether the tumor was initially manifested in 
service or aggravated by service if shown to have been 
present prior to service.  There is no undebatable evidence 
of preservice inception, and aggravation is not argued.  The 
veteran's presumed truthful recollections of symptoms in 
service, and the competent medical evidence of a nexus to 
service for the present tumor satisfy the current standard 
for a well grounded claim.  In order for a claim to be well 
grounded, there must be (1) competent evidence of a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In essence, the record compiled in this case consists of 
service medical records, a record of treatment since the 1979 
discovery of the brain tumor and several medical opinions 
that in part rely on the veteran's self reported medical 
history.  The record as it stands reflects the RO's 
conscientious effort to provide a record that would support 
an informed determination.  The RO obtained the pathology 
material for the Board and the Board supplemented the record 
with an opinion from the AFIP.  

There does not appear to be any potential for prejudice in 
deciding this case on the current record in light of the 
development that has been completed in an effort to provide 
an acceptable record.  The Board has not been informed of any 
material evidence that as yet has not been requested.  
Stegall v. West, 11 Vet. App. 268 (1998).

For the veteran to prevail, the competent evidence in favor 
of service inception of the brain tumor must approximate such 
evidence against the claim to trigger the application of the 
benefit of the doubt rule.  The evidence need not 
preponderate in favor of the claim before the claim may be 
granted.  The Board's referral of the case to the AFIP was 
recognition of the obvious medical complexity.  Unfortunately 
the AFIP could not provide the information as to the type of 
brain tumor because of inadequate pathology material.  
Therefore, in the absence of a more probable diagnosis for 
the brain tumor, it is presumed that fibrillary astrocytoma 
is the correct diagnosis.  As noted previously, the present 
record includes the best evidence available.  

Although the AFIP said it was not possible to accurately 
determine how long the changes had been present, this does 
not weigh significantly against an informed opinion linking 
the brain tumor's inception to the veteran's military 
service.  The Board made the request to AFIP by authority 
granted under 38 C.F.R. § 20.901 and applicable law.  There 
is no conferred right to an outside expert's opinion and the 
Board's authority to seek an outside opinion is purely 
discretionary.  See, Winsett v. West, 11 Vet. App. 420, 425-
26 (1998).  The appellant, through his attorney, did not seek 
another independent medical review after having the 
opportunity to review the AFIP report. 

In determining that the appellant's claim is well grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded the 
presumption that it is credible and entitled to full weight 
no longer applies to every piece of evidence.  Equal weight 
is not accorded to each piece of material contained in a 
record; every item of evidence does not have the same 
probative value.  

Following the finding of well-groundedness, a more critical 
review of the evidence is required.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. at 40.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In 
light of the absence of discussion of the evidence other than 
the veteran's self reported history, the Board finds the VA 
podiatry opinion in 1991 to be of low probative value.  As 
with any piece of evidence, the credibility and weight to be 
attached to a medical opinion is an adjudication 
determination.  Guerrieri, 4 Vet. App. at 470-71.  In 
addition, regarding the veteran's belief that boxing in 
service played a role in the development of the tumor, and 
his reference to a medical manual to support inception in 
service, it is well established that lay observation is not 
sufficient to establish a medical diagnosis or causation, nor 
is the veteran's reliance on general information in a medical 
manual or treatise.  See, for example, Wallin v. West, 11 
Vet. App. 509 514 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998). 

However, the other medical opinions from several private 
neurologists were in favor of finding the tumor onset in 
service and the VA physician in 1984 concurred with the other 
medical opinions then of record.  The most recent opinion in 
1993 once again offered a plausible basis to find the 
astrocytoma was present during military service.  The Board 
does find that the veteran has offered competent evidence in 
the opinions of the private neurologists that a VA physician 
essentially concurred in.  The Board assigns significant 
weight to these opinions, as they do not appear to rely 
solely the veteran's history of symptoms.

Collectively, the medical opinions discussed the factors 
favoring onset during military service in light of known 
characteristics regarding the veteran's disease.  In 
formulating medical opinions that found it was likely the 
claimed disease could be attributed to service, the 
physicians had a record to review and noted characteristics 
of tumor growth for astrocytoma, the description of the tumor 
when it was initially discovered and the insidious and subtle 
nature of manifestations.  The medical opinions adequately 
discussed the dispositive factors in light of pertinent 
information regarding the veteran's history and the disease 
in finding it was likely the brain tumor was present 
initially in service.  The opinions were based on the 
documentation of record in addition to reported history.  

The comprehensive opinions offered by Drs. PW, WR and DF 
offer probative evidence in the matter in the issue under 
consideration.  Each offered a plausible basis for the 
conclusion in favor of service connection.  The Board must 
point out that the opinions were made by physicians 
knowledgeable in the relevant medical specialty and included 
review of records and the undoubtedly the medical literature.  
Further, the analysis in favor of service connection took 
into account factors specific to the veteran's case to assign 
a temporal relationship to service.  

The VA examiner in 1984 offered a brief concurring opinion 
that presumably included an evaluation of factors specific to 
the veteran's case as well as opinions provided by consulting 
neurologists.  The Board recognizes that none of the opinions 
supporting the claim point to direct evidence of the tumor 
being shown in service.  

That is, no specific entry in the service medical records is 
pointed to as unquestionable evidence of astrocytoma.  
However, the medical opinions collectively do not rule out 
possible neurologic basis for some manifestations complained 
of in service and linked to other disorders.  The applicable 
regulations do not require such specificity.  38 C.F.R. 
§ 3.303.  And, as the veteran's claim does not stand on 
presumptive service connection, the Board is not constrained 
by the principles against use of the advancement of the 
disease to place the onset during the presumptive period in 
such cases.  38 C.F.R. § 3.307.  Read together and liberally 
interpreted, sections 3.303(a) and (d) would allow for growth 
characteristic evidence to support direct service connection.  
In this case the opinions relying on tumor growth 
characteristics noted factors specific to the veteran's case 
which entitles the conclusions reached to significant 
probative weight.  

The Board cannot ignore the fact that there is no 
contemporaneous opinion to reasonably call into question the 
conclusions reached in the opinions, or basis relied on.  The 
opinions appear to have been based on a careful review of the 
facts specific to the veteran's case and highlighted the 
evidence found to support a finding that a relationship 
between the disease process and service was likely.  There 
has been no subsequent opinion or argument offered to 
contradict the conclusions of a likely link or to question 
the validity of the detailed opinions.  The opinions read 
carefully offer plausibly based arguments in support of the 
claim based upon the record and medical data.  They offer 
fact specific analyses and rationale and are unchallenged.

In summary, the record developed included a significant 
amount of medical evidence that tends to support a link to 
service, when the facts specific to the veteran's case are 
viewed against the medical data.  The findings to support the 
claim are not contradicted by competent evidence.  The 
examiners who opined in favor of service connection did not 
appear to base their opinions solely on the veteran's 
history, and did seem to link the tumor to service based on 
its undisputed characteristics when it was identified 
initially about 4 years after service.  

Accordingly, the claim for service connection for the 
fibrillary astrocytoma is granted.  The private practitioners 
who have provided opinions supporting the claim are 
specialists in neurology.  There is no opinion evidence to 
reasonably call into question the medical basis relied on in 
opining in favor of service connection.  Therefore, the 
preponderance of the evidence is not against the claim and 
the appeal must be granted. 


ORDER

Entitlement to service connection for a brain tumor is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

